IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JESSE LUGARO,
Petitioner,
Vv. Civil Action No. 3:18CV779
HAROLD W. CLARKE,
Respondent.
MEMORANDUM OPINION
Jesse Lugaro, a Virginia inmate proceeding pro se, brings
this petition pursuant to 28 U.S.C. § 2254 petition (hereinafter
“§ 2254 Petition,” ECF No. 1) challenging his 2014 convictions in
the Circuit Court of the City of Virginia Beach, Virginia
(hereinafter “Circuit Court”) of three counts of robbery of a
residence and three counts of use of a firearm in the commission

of a felony. Lugaro argues that he is entitled to relief on the

following grounds:}

Claim One: “(Lugaro] was deprived of the 6th Amendment’s
right to the effective representation of
counsel when court-appointed counsel
neglected to perform any pre-trial

investigations, which resulted in [counsel’s]
failure to identify, develop, or utilize
available exculpatory materials.” (Mem. Supp.
§ 2254 Pet. 3, ECF No. 2.)

 

1 The Court corrects the capitalization, spelling, and
punctuation in quotations from Lugaro’s submissions. The Court
employs the pagination assigned by the CM/ECF docketing system to
the parties’ submissions.
Claim Two: “[Lugaro] suffered a contravention of the 6th
Amendment’ s right to the effective
representation of counsel when
court-appointed counsel’s deficient pre-trial
investigation resulted in [counsel’s] failure
to impeach the credibility of witness
testimony, inherently depriving [Lugaro] the
right to confrontation through cross-
examination.” (Id.)

Claim Three: “[Lugaro] incurred a deprivation of the 6th
Amendment’s right to effective representation
of counsel when court-appointed counsel’s
perfunctory pre-trial preparation resulted in
a breakdown in the adversarial testing process
and ultimately denied [Lugaro] a fair trial.”
(Id.)

Claim Four: “[Lugaro’s] 5th and 14th Amendment right[s] to
the due process and equal protection of the
laws were violated when [he] was arbitrarily
found guilty for crimes without the essential
elements comprising those offenses being
proven beyond a reasonable doubt.” (Id.)

Respondent has filed a Motion to Dismiss, arguing that Lugaro’s
claims lack merit. (ECF No. 9.) Lugaro has responded. (ECF

No. 14.) For the reasons set forth below, the Motion to Dismiss

(ECF No. 9) will be granted.

Ir. FACTUAL AND PROCEDURAL HISTORY
After a bench trial, Lugaro was convicted of three counts of
robbery of a residence and three counts of use of a firearm in the
commission of a felony. (Mar. 19, 2014 Tr. 9); Commonwealth v.
Lugaro, No. CR13-2817, at 1-2 (Va. Cir. Ct. Sept. 12, 2014). The

Circuit Court sentenced Lugaro to an active sentence of
twenty-seven years of incarceration. Commonwealth v. Lugaro,

 

No. CR13-2817, at 2 (Va. Cir. Ct. Sept. 12, 2014).

Lugaro, proceeding with counsel, appealed; however, Lugaro’s
appeal was denied because “[t]he record on appeal [did] not contain
a transcript or written statement of facts for the March 19, 2014

trial.” Lugaro v. Commonwealth, No. 1736-14-1 (Va. Ct. App. Apr.

 

15, 2015.) Thereafter, Lugaro moved for leave to pursue a delayed
appeal in the Court of Appeals of Virginia. Motion for Delayed

Appeal 1, Lugaro v. Commonwealth, No. 1759-15-1 (Va. Ct. App. filed

 

Sept. 18, 2015). On October 22, 2015, the Court of Appeals of
Virginia granted Lugaro’s motion, and authorized him to file a

replacement notice of appeal. Lugaro v. Commonwealth, No. 1759-

 

15-1, at 1 (Va. Ct. App. Oct. 22, 2015).

In his replacement notice of appeal, Lugaro, proceeding with
counsel, raised the following assignment of error: “The trial
court erred in finding sufficient evidence of robbery and use of
a firearm where appellant did not aid in the criminal conduct or
share in the criminal intent of principal.” Petition for Appeal 2,

Lugaro v. Commonwealth, No. 1759-15-1 (Va. Ct. App. filed Mar. 7,

 

2016). On May 18, 2016, the Court of Appeals of Virginia denied

the petition for appeal. Lugaro v. Commonwealth, No. 1759-15-1,

 

at 1 (Va. Ct. App. May 18, 2016). A three-judge panel also denied

the petition for appeal. Lugaro v. Commonwealth, No. 1759-15-11,

 

at 1 (Va. Ct. App. July 26, 2016). On April 11, 2017, the Supreme
Court of Virginia refused the petition for appeal. Lugaro v.
Commonwealth, No. 161236, at 1 (Va. Apr. 11, 2017). .

On March 12, 2018, Lugaro filed a petition for a writ of
habeas corpus in the Supreme Court of Virginia. Petition for Writ
of Habeas Corpus 1, Lugaro v. Commonwealth, No. 180352 (Va. filed
Mar. 12, 2018). In that petition, Lugaro raised the same claims
that he raises in the instant § 2254 Petition. See generally id.
On August 29, 2018, the Supreme Court of Virginia dismissed the

petition. Lugaro v. Commonwealth, No. 180352, at 8 (Va. Aug. 28,

 

2018). Thereafter, Lugaro filed the instant § 2254 Petition. (S

2254 Pet. 14.)

II. APPLICABLE CONSTRAINTS UPON HABEAS REVIEW

In order to obtain federal habeas relief, at a minimum, a
petitioner must demonstrate that he is “in custody in violation of
the Constitution or laws or treaties of the United States.”
28 U.S.C. § 2254 (a). The Antiterrorism and Effective Death
Penalty Act (“AEDPA”) of 1996 further circumscribed this Court’s
authority to grant relief by way of a writ of habeas corpus.
Specifically, “[s]tate court factual determinations are presumed
to be correct and may be rebutted only by clear and convincing
evidence.” Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008)
(citing 28 U.S.C. § 2254(e) (1)). Additionally, under 28 U.S.C.

§ 2254(d), a federal court may not grant a writ of habeas corpus
based on any claim that was adjudicated on the merits in state

court unless the adjudicated claim:
(1) resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme
Court of the United States; or

(2) resulted in a decision that was based on an
unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.
28 U.S.C. § 2254(d). The Supreme Court has emphasized that the
question “is not whether a federal court believes the state court’s
determination was incorrect but whether that determination was
unreasonable—a substantially higher threshold.” Schriro v.

Landrigan, 550 U.S. 465, 473 (2007) (citing Williams v. Taylor,

529 U.S. 362, 410 (2000)).

III. INEFFECTIVE ASSISTANCE OF COUNSEL

A. Applicable Law

To demonstrate ineffective assistance of counsel, a convicted
defendant must show first that counsel’s representation was
deficient and, second, that the deficient performance prejudiced
the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).
To satisfy the deficient performance prong of Strickland, the
convicted defendant must overcome the “‘strong presumption’ that
counsel’s strategy and tactics fall ‘within the wide range of
reasonable professional assistance.’” Burch v. Corcoran, 273 F.3d

577, 588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689).
The prejudice component requires a defendant to “show that there
is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Strickland, 466 U.S. at 694. In
analyzing ineffective assistance of counsel claims, it is not
necessary to determine whether counsel performed deficiently if
the claim is readily dismissed for lack of prejudice. Id. at 697.

Respondent acknowledges that Lugaro raised his four claims in
his state habeas petition before the Supreme Court of Virginia.
(Br. Supp. Mot. Dismiss 2, ECF No. 11.) As discussed in detail
below, the Court has reviewed the entirety of Lugaro’s § 2254
Petition and attachments, and the state court record, and concludes
that the Supreme Court of Virginia’s determination that Lugaro’s
claims lack merit is not unreasonable.

B. Claims One, Two, and Three

In Claims One, Two, and Three, Lugaro presents claims of
ineffective assistance based on his assertion that counsel failed
to conduct an adequate pre-trial investigation. Specifically, in
Claim One, Lugaro argues that counsel rendered ineffective
assistance “when court-appointed counsel neglected to perform any
pre-trial investigations, which resulted in [counsel’s] failure to
identify, develop, or utilize available exculpatory materials.”

(Mem. Supp. § 2254 Pet. 2.) Relatedly, in Claim Two, Lugaro argues
that “court-appointed counsel’s deficient pre-trial investigation
resulted in [counsel’s] failure to impeach the credibility of
witness testimony, inherently depriving [Lugaro] the right to
confrontation through cross-examination” (id.), and in Claim
Three, Lugaro argues that counsel rendered ineffective assistance
“when court-appointed counsel’s perfunctory pre-trial preparation
resulted in a breakdown in the adversarial testing process and
ultimately denied [Lugaro] a fair trial.” (Id.)

The Supreme Court of Virginia appropriately addressed these
claims together. In explaining and rejecting Claims One, Two, and
Three here, the Supreme Court of Virginia found:

In portions of claims (1), (2), and (3), petitioner
contends he was denied the effective assistance of
counsel because trial counsel failed to investigate or
interview Shannon Brown and, as a result, he was unable
to effectively cross examine Brown or to impeach her
credibility. Petitioner contends Brown’s testimony and
her two statements to the police were inconsistent with
each other. In addition, petitioner alleges Brown never
claimed the firearm used in the robberies belonged to
petitioner, and appears to allege this information was
exculpatory.

The Court holds these portions of claims (1), (2),
and (3) satisfy meither the “performance” nor _ the
“prejudice” prong of the two-part test enunciated in
Strickland v. Washington, 466 U.S. 668, 687 (1984). The
record, including the trial transcript and petitioner's
exhibits, including Brown’s attorney’s notes of his
interview with Brown, demonstrates on November 16, 2012,
Steven Skeems and Ryan Thomas were with Joel Powell and
Donald Soutiere at 5576 Aurora Drive, a residence Powell
and Soutiere shared with Paul Benner, who was not home.
A week prior, Benner and his girlfriend had gotten into
a fight with Shannon Brown and Destynee White at 5576
Aurora Drive. As a result of the fight, White broke her
finger and Brown suffered a concussion. Brown and White

 
were cousins and friends with Christopher Averette who
introduced them to petitioner. On November 16, 2012,
Brown and White were “hanging out” with Averette and
petitioner at Averette’s house. They were drinking and
at least Brown, White, and Averette were using
marijuana. Later, they “drove around” and happened to
be near 5576 Aurora Drive. Averette and petitioner
decided they wanted to scare the people who lived at
Benner’s house in retaliation for the fight in which
White and Brown were injured. They drove to 5576 Aurora
Drive and White and Brown knocked on the door. Brown
testified she and White went to the door first because
she knew “they would let [her] in.” Once inside, Brown
apologized to Powell for the incident, while White sent
a text message to Averette and petitioner letting them
know how many people were inside.

Averette and petitioner knocked on the door a few
minutes later and entered the house after Soutiere
opened the door. Everyone was standing in the kitchen
when Averette and petitioner asked about the incident
the week before causing Powell, Thomas, Skeems, and
Soutiere to laugh. Brown testified Averette and
petitioner “started getting violent,” and “took the gun
out.” At that point, Brown and White left the house,
went to the car, and “were getting ready to leave
[Averette and petitioner].” While Brown and White sat
in the car, Averette and petitioner robbed Powell,
Thomas, and Skeems. After the robbery, Averette and
petitioner returned to the car and White drove away.
Brown testified she saw Averette and petitioner wiping
off cell phones and wallets and throwing the cell phones
out of the car. She heard them talking about the gun
belonging to petitioner, and complaining about the money
they obtained. She further testified she “knew about
the gun,” because petitioner, “when he joined [Brown]
and [White] and [Averette’s] little group, he brought
the gun with him and [they] didn’t have any guns before
then.”

Brown testified they went to Averette’s house where
Averette and petitioner “scared [Brown and White] into
turning [themselves] in” and telling police they met two
men at a bar and took them to 5576 Aurora Drive where
the two men robbed everyone. Brown testified she told
police this story when they first interviewed her. Two
months before the trial, police interviewed Brown again.
This time Brown told then she, White, Averette, and
petitioner had been together drinking and using drugs on
the day of the incident. Brown told them she and White
took Averette and petitioner to 5576 Aurora Drive but
left and waited in the car because “she knew something
bad was going to happen.” Brown testified she was
initially charged with multiple felonies in relation to
her participation in the robberies but entered a plea
agreement pursuant to which she pled guilty to accessory
after the fact to robbery, a misdemeanor. One of the
conditions of her plea agreement was that she “cooperate
and testify truthfully in these matters.”

On cross-examination, Brown acknowledged = she
initially faced “around 900 years” of incarceration but,
after accepting the plea agreement and pleading guilty
to the accessory charge, she was placed on probation and
received no active jail time. Brown conceded that only
after she accepted the plea agreement did she tell police
Averette and petitioner robbed the men at 5576 Aurora
Drive.

Thus, counsel cross-examined Brown on her
inconsistent statements and on the fact she was
testifying against petitioner as part of a favorable
plea agreement. Petitioner fails to proffer additional
questions counsel could have asked Brown or to show how
such questions would have impeached her credibility or
otherwise undermined her testimony. In addition,
contrary to petitioner’s claims, Brown testified the gun
used in the robberies belonged to petitioner. Thus,
petitioner has failed to demonstrate that counsel’s
performance was deficient or that there is a reasonable
probability that, but for counsel’s alleged error, the
result of the proceeding would have been different.

In additional portions of claims (1), (2), and (3),
petitioner contends he was denied the effective
assistance of counsel because trial counsel failed to
investigate or interview Soutiere and, as a result, he
was unable to effectively cross examine Soutiere or
impeach his credibility.

The Court holds these portions of claims (1), (2),
and (3) satisfy neither the “performance” or the
“prejudice” prong of the two-part test enunciated in
Strickland. Petitioner fails to identify any
information counsel might have gleaned by investigating
or interviewing Soutiere, or to articulate how such
information could have been used to more effectively
cross-examine Soutiere. Thus, petitioner has failed to
demonstrate that counsel’s performance was deficient or
that there is a reasonable probability that, but for
counsel’s alleged errors, the result of the proceeding
would have been different.

In additional portions of claims (1), (2), and (3),
petitioner contends he was denied the effective
assistance of counsel because trial counsel failed to
investigate or interview Skeems and, as a result, he was
unable to effectively cross-examine Skeems or to impeach
his credibility. Petitioner contends Skeems, who
testified at trial that Averette told petitioner to
“find some rope” to tie up the victims and that
petitioner unsuccessfully searched the house for rope,
was interviewed by detectives and never mentioned
petitioner attempted to find rope.

The Court holds these portions of claims (1), (2),
and (3) fail to satisfy the “prejudice” prong of the
two-part test enunciated in Strickland. The record,
including the trial transcript and notes of the police
interview with Skeems, demonstrates Skeems testified
Averette and petitioner arrived at 5576 Aurora Drive
about five minutes after Brown and White. Averette “kind
of barged in” while petitioner remained on the porch
until Soutiere invited him inside. Averette went into
the kitchen and asked Soutiere where Benner was and who
Benner’s best friends were. Then, Averette produced a
gun and ordered Skeems, Soutiere, Powell, and Thomas to
the floor. Skeems testified petitioner was in the
kitchen standing next to Averette when Averette pulled
out the gun. Averette told petitioner to stay with
Soutiere, then went to the living room and robbed Powell,
Thomas, and Skeems. Averette returned to the kitchen
and told petitioner to find “some rope,” and said, “We’re
going to shoot them.” Thomas also testified Averette
“asked for something to tie - - to tie us up,” Powell
testified Averette told petitioner to “grab some rope”
before he ordered the victims to the ground, and Soutiere
testified either Averette or petitioner said, “Get some
telephone wire or something so we can tie them up” and
that petitioner warned him to stay on the ground and to
do as Averette said. Skeems testified petitioner “made
a loop around the back half of the house” then came back
and told Averette he couldn’t find anything.” Skeems
testified that, when Averette was in the kitchen, Thomas
and Powell fled through the back door, after which Skeems
used a banister rail from the staircase to hit Averette,
driving him into the kitchen. Petitioner approached
Skeems, put his hands around his throat, and told him to

10
calm down. Skeems struck petitioner with the railing
and petitioner “ran out the front door.”

When interviewed by the police, Skeems did not
mention the rope, but, consistent with his trial
testimony, said Averette and petitioner arrived at the
house a few minutes after Brown and White. Averette
subsequently produced a gun and ordered Soutiere to the
floor and that he took the railing from the stairs and
struck Averette with it. Skeems also told the police
petitioner approached Skeems after he struck Averette
with the rail and told him, “chill out, it will be okay,”
at which point, Skeems struck petitioner.

In light of the testimony by Thomas, Soutiere, and
Powell that petitioner and Averette contemplated tying
up the victims and the other evidence of petitioner’s
active involvement in the robberies, including his
providing the gun used by Averette, his warning to
Soutiere, and his sharing the proceeds with Averette,
petitioner cannot show counsel’s failure to attempt to
impeach Skeems regarding his failure to mention the rope
to the police negatively impacted the outcome of his
case. Thus, petitioner has failed to demonstrate there
is a reasonable probability that, but for counsel’s
alleged errors, the result of the proceeding would have
been different.

In additional portions of claims (1), (2), and (3),
petitioner contends he was denied the effective
assistance of counsel because trial counsel failed to
investigate or interview Powell and, as a result, he was
unable to effectively cross-examine Powell or to impeach
his credibility. Petitioner contends Powell, who
testified at trial that Averette told petitioner to
“find some rope” to tie up the victims, was interviewed
by detectives and never mentioned Averette told
petitioner to find some rope.

The Court holds these portions of claims (1), (2),
and (3) fail to satisfy the “prejudice” prong of the
two-part test enunciated in Strickland. The record,
including the trial transcript and the notes of the
police interview with Powell demonstrates Powell
testified that, after Soutiere opened the door for
Averette and petitioner, Averette went in the kitchen

with Soutiere. Averette and petitioner spoke to
Soutiere about the incident at the house the week prior
involving Brown and White. Averette then “became

enraged,” produced a gun, told petitioner “grab some
rope,” and ordered Soutiere to the ground. Thomas and

ll
Skeems also testified Averette asked petitioner to get
something to tie the victims up with and Soutiere
testified either Averette or petitioner said, “Get some
telephone wire or something so we can tie them up” and
that petitioner warned them to stay on the ground and to
do as Averette said. Powell testified that after he
told petitioner to get some rope, Averette came to the
living room “pointing the gun at [Powell] and [Thomas]
and [Skeems].” Averette robbed Skeems, Powell, and
Thomas of their cell phones then returned to the kitchen.
At that point, Powell and Thomas ran out of the house.

When interviewed by police, Powell said Averette
arrived at the house with petitioner ten minutes after
Brown and White. Averette told Powell his name was Jay,
he demanded to see Brenner [sic], started yelling,
produced a gun, and robbed everyone. Powell said nothing
more about petitioner but gave police a description of
him.

In light of the testimony by Thomas, Soutiere, and
Powell that petitioner and Averette contemplated tying
up the victims and the other evidence of petitioner’s
active involvement in the robberies, including his
providing the gun used by Averette, his warning to
Soutiere, and his sharing the proceeds with Averette,
petitioner cannot show counsel’s failure to attempt to
impeach Powell regarding his failure to mention the rope
to the police negatively impacted the outcome of his
case. Thus, petitioner has failed to demonstrate there
is a reasonable probability that, but for counsel’s
alleged errors, the result of the proceeding would have
been different.

In additional portions of claims (1), (2), and (3),
petitioner contends he was denied the effective
assistance of counsel because trial counsel failed to
investigate, interview, and subpoena White, who was
interviewed by police and never alleged that the firearm
Averette used belonged to petitioner, and who would have
testified Averette “was solely responsible for this
incident.”

The Court holds these portions of claims (1), (2),
and (3) satisfy neither the “performance” nor the
“prejudice” prong of the two-part test enunciated in
Strickland. The record, including petitioner’s
exhibits, demonstrates White also faced charges for her
participation in the robberies and agreed to cooperate
with the police after the police disclosed to her
attorney that she had made incriminating calls from the

12
jail that had been recorded. Petitioner has not provided
an affidavit from White stating she would have been
willing to testify at petitioner’s trial and the
substance of her expected testimony, nor has he
proffered any reason to believe White would have been
willing to testify on his behalf. Further, petitioner
has failed to proffer the basis for White’s alleged
knowledge or belief that the firearm did not belong to
petitioner or to otherwise show such testimony by White
would have been admissible. See Rule 2:802 (“Hearsay is
not admissible except as provided by these Rules, other
Rules of the Supreme Court of Virginia, or by Virginia
statues or case law.”). Thus, petitioner has failed to
demonstrate that counsel’s performance was deficient or
that there is a reasonable probability that, but for
counsel’s alleged errors, the result of the proceeding
would have been different.

In additional portions of claims (1), (2), and (3),
petitioner contends he was denied the effective
assistance of counsel because trial counsel failed to
identify and interview a third woman who petitioner
alleges was present and whose testimony “would have been
potentially exonerating.”

The Court holds these portions of claims (1), (2),
and (3) satisfy neither the “performance” nor the
“prejudice” prong of the two-part test enunciated in
Strickland. The record, including the trial transcript,
demonstrates Thomas and Soutiere testified “a third
girl” came inside with Brown and White, although neither
Brown, Skeems, nor Powell mentioned a third girl.
Petitioner has not identified the woman or provided an
affidavit from the woman stating she would have been
willing to testify at petitioner’s trial and the
substance of her expected testimony. Further,
petitioner does not allege he provided counsel with
sufficient identifying information that counsel would
have been able to identify and subpoena the woman. Thus,
petitioner has failed to demonstrate that counsel’s
performance was deficient or that there is a reasonable
probability that, but for counsel’s alleged errors, the
result of the proceeding would have been different.

In additional portions of claims (1), (2), and (3),
petitioner contends he was denied the effective
assistance of counsel because trial counsel refused to
make an opening statement, call his witnesses, proffer
any evidence, or move to strike the Commonwealth’s
evidence.

13
The Court holds these portions of claims (1), (2),
and (3) satisfy neither the “performance” nor the
“prejudice” prong of the two-part test enunciated in
Strickland. Petitioner fails to articulate the
substance of the opening statement he contends counsel
should have made or to explain how making such a
statement could have positively impacted the outcome of
his trial, fails to identify the witnesses he contends
counsel should have called or to articulate the
substance of their expected testimony, and fails to
proffer the evidence he contends counsel should have
introduced. In addition, counsel could reasonably have
determined the Commonwealth’s evidence, including the
testimony that petitioner warned Soutiere to stay on the
ground and obey Averette, searched for something with
which to bind the victims, attempted to restrain Skeems,
provided the firearm used in the robberies, and shared
in the proceeds with Averette, if credited by the trial
court, was sufficient to prove petitioner’s guilt.
Counsel was not ineffective for failing to make a

meritless motion to strike. See Correll Vv.
Commonwealth, 232 Va. 454, 470, 352 S.E.2d 352, 361
(1987) (counsel not ineffective for failing to make
meritless objection). Thus, petitioner has failed to

demonstrate that counsel’s performance was deficient or
that there is a reasonable probability that, but for
counsel’s alleged errors, the result of the proceeding
would have been different.

In additional portions of claims (1), (2), and (3),
petitioner contends the “cumulative effect of
[counsel’s] numerous negative trial errors effectively
deprived [petitioner] of a fair trial.”

The Court holds these portions of claims (1), (2),
and (3) are without merit. As addressed previously,
petitioner’s individual claims of ineffective assistance
of counsel are without merit. “Having rejected each of
petitioner’s individual claims, there is no support for
the proposition that such actions when considered
collectively have deprived petitioner of his
constitutional right to effective assistance of
counsel.” Lenz v. Warden of the Sussex I State Prison,
267 Va. 218, 340, 593 S.E.2d 292, 305, cert. denied, 542
U.S. 953 (2004).

Lugaro v. Commonwealth, No. 180352, at 1-8 (Va. Aug. 29, 2018)

 

(alteration in original). The Court discerns no unreasonable

14
application of the law and no unreasonable determination of the
facts, and Lugaro fails to direct the Court to any law or evidence
that demonstrates that the Supreme Court of Virginia’s conclusion
is incorrect, much less unreasonable. See 28 U.S.C. § 2254 (d) (1)-
(2).

Moreover, Lugaro offers nothing more than vague, unsupported
assertions that had counsel performed an adequate pre-trial
investigation, such investigation would have resulted in the
identification of “available exculpatory materials,” and allowed
counsel to impeach witnesses and to engage “in the adversarial
testing process” at Lugaro’s trial. (Mem. Supp. § 2254 Pet. 2);

see Sanders v. United States, 373 U.S. 1, 19 (1963) (finding denial

 

of habeas relief appropriate where petitioner “stated only bald
legal conclusions with no supporting factual allegations”);

Bassette v. Thompson, 915 F.2d 932, 940-41 (4th Cir. 1990)

 

(explaining that petitioner’s failure to allege “what an adequate
investigation would have revealed or what .. . witnesses might
have said, if they had been called to testify” was fatal to his
ineffective assistance of counsel claim).

Additionally, contrary to Lugaro’s assertion that counsel’s
inadequate pre-trial investigation “resulted in  [counsel’s]
inability to properly impeach [the witnesses] through effective
cross-examination” (Mem. Supp. § 2254 Pet. 9), and “resulted in a

breakdown in the adversarial testing process” (id. at 2), through

15
cross-examination, counsel elicited inconsistent and potentially
impeaching testimony at Lugaro’s trial. For example, on cross-
examination, Brown admitted that she “[was] originally charged
with felonies” and was facing “around 900 years” in prison, and
that as a result of a plea agreement, the charges were “reduced to
misdemeanors.” (Mar. 19, 2014 Tr. 78-79.) Brown also admitted
that her testimony at Lugaro’s trial was inconsistent with her
initial statements to the police, and that her statements regarding
the incident had changed after she accepted the plea agreement.
(Mar. 19, 2014 Tr. 79-80.) In counsel’s closing argument, counsel
argued that Brown's credibility was a central issue in the case.
(Mar. 19, 2014 Tr. 86-88.) In light of counsel’s efforts to elicit
inconsistent and impeaching testimony at trial, Lugaro fails to
demonstrate that he was prejudiced by counsel’s allegedly
inadequate pre-trial investigation.

Furthermore, to the extent that Lugaro faults counsel for
failing to call White and the third woman he alleges was present
on November 16, 2014, who he now identifies as “Laura,” Lugaro
offers nothing more than vague, unsupported conclusions that the
testimony of White and the third woman would have bolstered his

defense. (Mem. Supp. § 2254 Pet. 9, 11); see United States v.

 

Terry, 366 F.3d 312, 316 (4th Cir. 2004) (observing that where a
petitioner faults counsel for not calling a witness, the petitioner

should provide “concrete evidence of what [the witness] would have

16
testified to in exculpation”); Bassette, 915 F.2d at 940-41
(requiring proffer of mitigating evidence to state claim of
ineffective assistance); see also Sanders, 373 U.S. at 19 (finding
denial of habeas relief appropriate where petitioner “stated only
bald legal conclusions with no supporting factual allegations”).
Accordingly, because Lugaro has failed to demonstrate any
deficiency of counsel or resulting prejudice with respect to
counsel's pre-trial investigation, Claims One, Two, and Three will

be dismissed.

IV. SUFFICIENCY OF THE EVIDENCE

In Claim Four, Lugaro contends that the evidence was
insufficient to convict him of three counts of robbery of a
residence and three counts of use of a firearm in the commission
of a felony, and that “{he] was arbitrarily found guilty for crimes
without the essential elements comprising the offenses being
proven beyond a reasonable doubt.” (Mem. Supp. § 2254 Pet. 2.)
Lugaro argues that “the Commonwealth posited that [he] was a
principal in the 294 degree, yet [he] never assisted, encouraged,
or incited Averette during the commission of this incident,” and
he “didn’t take or demand anything from anyone and [he] didn’t
know this [robbery] was going to occur.” (Id. at 15.)

A federal habeas petition warrants relief on a challenge to

the sufficiency of the evidence only if “no rational trier of fact

17
could find [proof of] guilt beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 317 (1979). The relevant question in
conducting such a review is whether, “after viewing the evidence
in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime beyond

 

a reasonable doubt.” Id. at 319 (citing Johnson v. Louisiana, 406
U.S. 356, 362 (1972)). The critical inquiry on review of the
sufficiency of the evidence to support a criminal conviction is
“whether the record evidence could reasonably support a finding of
guilt beyond a reasonable doubt.” Id. at 318.

On appeal, Lugaro challenged the sufficiency of the evidence,
arguing that “the evidence [was] insufficient to support his
convictions because he ‘did not aid in the criminal conduct or
share in the criminal intent of [the] principal.” Lugaro Vv.
Commonwealth, No. 1759-15-1, at 1 (Va. Ct. App. May 18, 2016)
(second alteration in original). In rejecting Lugaro’s
sufficiency of the evidence argument, the Court of Appeals of
Virginia aptly found:

“When considering on appeal the sufficiency of the
evidence presented below, we ‘presume the judgment of

the trial court to be correct’ and reverse only if the

trial court’s decision is ‘plainly wrong or without

evidence to support it.’” Kelly v. Commonwealth, 41 Va.

App. 250, 257, 584 S.E.2d 444, 447 (2003) (en banc)

(quoting Davis v. Commonwealth, 39 Va. App. 96, 99, 570

S.E.2d 875, 876-77 (2002)). “On appeal, we will consider

the evidence in the light most favorable to the
Commonwealth, as it prevailed in the trial court.”

 

 

18
Whitehurst v. Commonwealth, 63 Va. App. 132, 133, 754
S.E.2d 910, 910 (2014).

So viewed, the evidence proved that on November 16,
2012, Steven Skeems, Joel Powell, Ryan Thomas, and
Donald Soutiere were together at Powell’s residence when
Shannon Brown and another woman arrived at the house
uninvited. A short time later, appellant and
Christopher Averette entered the residence. They were
unknown to the men in the house but were companions of
the women who had just arrived. Averette threatened
Soutiere with a gun in the kitchen and then instructed
appellant to remain with Soutiere. Appellant stood over
the kneeling Soutiere as Averette moved into the living
room, ordered the other men to get to the ground, and
threatened to shoot them if they did not comply.
Averette struck both Powell and Skeems in the head with
the gun and took cell phones, a wallet, and cash from
the victims.

Averette returned to the kitchen and told appellant
they were “going to shoot them.” Appellant looked for
rope to tie the victims. While Averette was in the
kitchen, Powell and Thomas escaped out a back door.
Skeems struck Averette with a banister rail, and
appellant came to Averette’s aid and restrained Skeems.
Appellant put his hands around Skeems’ throat and
ordered him to “calm down.” Skeems struck appellant in
the head with the railing and then appellant and Averette
fled the residence and left the area in a car driven by
the women who earlier entered the house.

Brown testified she was with Averette and appellant
that day and that appellant and Averette were looking
for “mischief to get into.” She explained they decided
to scare the victims in retaliation for a previous
conflict. She stated the gun used during the incident
belonged to appellant and that Averette and appellant
together planned the crimes and created a cover story to
tell the police.

Appellant argues that “[n]o witness testified to
any conduct by [a]ppellant which supports a reasonable
inference that [a]ppellant was an aider, abettor, or
shared in the criminal intent.”

“Generally, in the case of every felony, a
principal in the second degree may be indicted, tried,
convicted, and punished in all respects as if a principal
in the first degree.” Washington v. Commonwealth,
43 Va. App. 291, 306, 597 S.E.2d 256, 2673 (2004)

 

 

19
(quoting Taylor v. Commonwealth, 260 Va. 683, 687-88,
537 S.E.2d 592, 594 (2000)).
A principal in the first degree is the
actual perpetrator of the crime. A principal
in the second degree, or an aider and abettor
as he is sometimes termed, is one who is

 

present, actually or constructively,
assisting the perpetrator in the commission of
the crime. In order to make a person a

principal in the second degree actual

participation in the commission of the crime

is not necessary. The test is whether or not

he was encouraging, inciting, or in some

manner offering aid in the commission of the

crime. If he was present lending countenance,

or otherwise aiding while another did the act,

he is an aider and abettor or principal in the

second degree.

Muhammad v. Commonwealth, 269 Va. 451, 482, 619 S.E.2d
16, 33 (2005) (quoting Jones v. Commonwealth, 208 Va.
370, 372-73, 157 S.E.2d 907, 909 (1967)).

Here, Brown testified appellant and Averette
together planned the crimes and that appellant supplied
the weapon Averette used during the incident. Victim
testimony established appellant not only watched over
Soutiere as Averette beat and took property from the
other victims, but also participated in the violence
against Skeems as Skeems attempted to escape from
Averette. Appellant then fled the scene with Averette.
Appellant’s behavior during the entire incident provided
the trial court with sufficient evidence to conclude
appellant was directly involved in the crimes and shared
Averette’s criminal intent.

The trial court accepted Brown’s testimony and
rejected appellant’s testimony that she was biased and
unbelievable. “[D]etermining the credibility of the
witnesses and the weight afforded the testimony of those
witnesses are matters left to the trier of fact.” Parham
v. Commonwealth, 64 Va. App. 560, 565, 770 S.E.2d [204],
207 (2015). The record supports the trial court’s
credibility determination. The Commonwealth’s evidence
was competent, was not inherently incredible, and was
sufficient to prove beyond a reasonable doubt that
appellant was guilty of three counts each of robbery and
use of a firearm during the commission of a felony.

 

20
Lugaro v. Commonwealth, No. 1759-15-1, at 1-3 (Va. Ct. App. May

 

18, 2016) (last alteration added).

Upon review of the Court of Appeals of Virginia’s decision
and the record in this case, the Court discerns no unreasonable
application of the law and no unreasonable determination of the
facts. See 28 U.S.C. § 2254(d) (1)-(2). Despite Lugaro’s argument
to the contrary, the evidence was sufficient for any rational
factfinder to have found Lugaro guilty of robbery and use of a
firearm in the commission of a felony. In Virginia, robbery “is
not statutorily defined.” George v. Commonwealth, 411 S.E.2d 12,
20 (Va. 1991). “Robbery at common law is defined as the taking,
with intent to steal, of the personal property of another, from
his person or in his presence, against his will, by violence or
intimidation.” Id. (quoting Pierce v. Commonwealth, 138 S.E.2d
28, 31 (1964)).

Furthermore, “[i]t is a well-settled rule that a defendant is
guilty as a principal in the second degree if he is guilty of some
overt act done knowingly in furtherance of the commission of the
crime, or if he shared in the criminal intent of the principal

committing the crime.” McMorris v. Commonwealth, 666 S.E.2d 348,

 

351 (Va. 2008) (citations omitted). “All participants in such
planned enterprises may be held accountable for incidental crimes
committed by another participant during the enterprise even though

not originally or specifically designed.” Berkeley v. Virginia,

21
451 S.E.2d 41, 43 (Va. Ct. App. 1994) (citations omitted). That
is, “{g]lenerally in Virginia, a principal in the second degree is
subject to the same punishment as the principal in the first
degree,” who is the “actual perpetrator of the crime.” Muhammad,
619 S.E.2d at 33 (citations omitted). |

Moreover, with respect to the charge of use of a firearm in
the commission of a felony, the Supreme Court of Virginia has held
that “one who never held or possessed a firearm might nevertheless
be convicted as a principal in the second degree of the use of a
firearm in the commission of a felony where he acted in concert
with the gunman.” Carter v. Commonwealth, 348 S.E.2d 265, 267
(Va. 1986) (citing Cortner v. Commonwealth, 281 S.E.2d 908 (Va.
1981)). In Virginia, “concert of action” is defined “as an ‘action
that has been planned, arranged, adjusted, agreed on and settled
between the parties acting together pursuant to some design or
scheme.’” Berkeley, 451 S.E.2d at 43 (citations omitted) (some
internal quotation marks omitted).

As aptly summarized by the Court of Appeals of Virginia, the
evidence presented at trial was sufficient for any rational
factfinder to convict Lugaro of three counts of robbery of a
residence and three counts of use of a firearm in the commission
of a felony. Specifically, the testimony of the four individuals
at the residence, as well as the testimony of Brown, one of the

women who accompanied Lugaro and Averette when they went to the

22
residence, presents ample evidence that Lugaro was present and
assisted in the robbery of the victims at the residence, that
during the robbery a gun was used, and that the gun belonged to

Lugaro. See also infra Part V.A (summarizing the evidence

 

presented at Lugaro’s trial). Therefore, upon review of the record
in this case, the Court concludes that the Court of Appeals of
Virginia’s decision was not an unreasonable determination of the
facts. See 28 U.S.C § 2254(d). For these reasons, Claim Four

lacks merit and will be dismissed.

Vv. ACTUAL INNOCENCE

For the first time in his Response, Lugaro argues that he is
innocent “as a principal in the 2nd degree.” (Resp. 9.)
Generously construing Lugaro’s argument to be a claim of actual
innocence, as discussed below, Lugaro is neither actually innocent
nor does his conviction result in a fundamental miscarriage of
justice.

As an initial matter, it is unclear whether habeas petitioners
may raise freestanding actual innocence claims.? See McQuiggin v.

Perkins, 569 U.S. 383, 392 (2013) (citation omitted) (“[The Supreme

 

2 With respect to whether a habeas petitioner may raise a
freestanding claim of actual innocence, “Fourth Circuit authority
on this issue is inconclusive and conflicting.” Hazel v. United
States, 303 F. Supp. 2d 753, 760 (E.D. Va. 2004) (citing Royal v.
Taylor, 188 F.2d 239, 243 (4th Cir. 1999); Hunt v. Dade, No. 98-
6808, 2000 WL 219755, at *2 (4th Cir. Feb. 25, 2000)).

23
Court] [has] not resolved whether a prisoner may be entitled to
habeas relief based on a freestanding claim of actual innocence.”).
Nevertheless, “[c]laims of actual innocence, whether presented as
freestanding ones, or merely as gateways to excuse a procedural
default, should not be granted casually.” Wilson _v. Greene, 155
F.3d 396, 404 (4th Cir. 1998) (citations omitted). Further, the
Supreme Court has “described the threshold for any hypothetical
freestanding innocence claim as ‘extraordinarily high.’” House v.
Bell, 547 U.S. 518, 555 (2006) (quoting Herrera, 306 U.S. at 417
(finding that “whatever burden a hypothetical freestanding
innocence claim would require,” even a petitioner who “cast
considerable doubt on his guilt-—doubt sufficient to satisfy
Schlup’s[3] gateway standard for obtaining federal review despite
a state procedural default,” would likely not satisfy it).

Here, the Court reviews Lugaro’s arguments under the more
lenient standard for gateway actual innocence claims. Even under
the more lenient standard for gateway actual innocence claims,
Lugaro may obtain review of his claims “only if he falls within
the ‘narrow class of cases . . . implicating a fundamental
miscarriage of justice.’” Schlup, 513 U.S. at 314-15 (alteration

in original) (quoting McCleskey v. Zant, 499 U.S. 467, 494 (1991)).

 

 

3 Schlup v. Delo, 513 U.S. 298 (1995).
24
A gateway claim requires a petitioner to present “new reliable
evidence—whether it be exculpatory scientific evidence,
trustworthy eyewitness accounts, or critical physical evidence—
that was not presented at trial.” Id. at 324. “Because such
evidence is obviously unavailable in the vast majority of cases,
claims of actual innocence are rarely successful.” Id.

If a petitioner meets the burden of producing new, truly
reliable evidence of his or her innocence, the Court then considers
“Yall the evidence,’ old and new, incriminating and exculpatory,
without regard to whether it would necessarily be admitted under
‘rules of admissibility that would govern at trial,’” and

determines whether the petitioner has met the standard for a

gateway claim of innocence. House, 547 U.S. at 538 (quoting
Schlup, 513 U.S. at 327-28). The Court must determine “whether

‘it is more likely than not that no reasonable juror would have
found petitioner guilty beyond a reasonable doubt.’” Sharpe v.
Bell, 593 F.3d 372, 377 (4th Cir. 2010) (quoting Schlup, 513 U.S.
at 327-28). “The Court need not proceed to this second step of
the inquiry unless the petitioner first supports his or her claim
with evidence of the requisite quality.” Hill v. Johnson,
No. 3:09CV659, 2010 WL 5476755, at *5 (E.D. Va. Dec. 30, 2010)

(citing Weeks v. Bowersox, 119 F.3d 1342, 1352-53 (8th Cir. 1997);

 

Feaster v. Beshears, 56 F. Supp. 2d 600, 610 (D. Md. 1999)).

 

25
Moreover, “actual innocence” means factual innocence and not

just legal insufficiency. See Calderon v. Thompson, 523 U.S. 538,

 

559 (1998) (alteration in original) (citations and internal
quotation marks omitted) (“[T]he miscarriage of justice exception
is concerned with actual as compared to legal innocence.”).
Furthermore, with respect to claims of actual innocence,

The Supreme Court has instructed that, “when considering
an actual-innocence claim in the context of a request
for an evidentiary hearing, the District Court need not
‘test the new evidence by a standard appropriate for
deciding a motion for summary judgment,’ but rather may
‘consider how the timing of the submission and the likely
credibility of the affiants bear on the probable
reliability of that evidence.’”

Carter v. Commonwealth of Va., No. 3:09CV121-HEH, 2010 WL 331758,

 

at *4 (E.D. Va. Jan. 26, 2010) (quoting House, 547 U.S. at 537).

A. Summary of the Evidence Presented at Trial

As summarized below, the evidence against Lugaro that was
introduced at trial was overwhelming, and substantial and
compelling evidence existed to support his conviction,

The four individuals at the residence, Steven Skeems, Joe
Powell, Ryan Thomas, and Donald Soutiere, testified that on

November 16, 2012, Shannon Brown and at least one other woman, 4

 

4 The two women who entered the residence before Lugaro and
Christopher Averette were identified as Shannon Brown and Destiny
White. (See, e.g., Mar. 19, 2014 Tr. 41.) In addition to
identifying Shannon Brown and Destiny White, two of the four
individuals at the residence testified that a third, unidentified
woman was also present. (See, e.g., id. at 41, 62.) In Lugaro’s
instant § 2254 Petition, without providing any additional

26
had arrived at their residence uninvited. (See, e.g., Mar. 19,
2014 Tr. 15, 17, 41-42, 52-53, 62.) “A week prior to [the] incident
on November 16th, there was a fight between one of the residents,
his girlfriend, and the two women.” (Mar. 19, 2014 Tr. 16.) The
resident involved in the earlier fight, Paul Benner, was not
present at the house on the night of November 16, 2012. (Mar. 19,
2014 Tr. 16.)

Shortly after the women entered the residence, Lugaro and
Averette, both of whom were unknown to the four individuals at the
residence, entered and were identified by the women as their
boyfriends. (See, e.g., Mar. 19, 2014 Tr. 17-18, 29, 42-43, 49,
53, 62-64.) Mr. Soutiere testified that he observed Lugaro and
Averette in the kitchen “talking to each other kind of low,” and
that the two men then asked if Mr. Soutiere was Paul Benner or if
Mr. Soutiere knew where Paul Benner was at that time. (Mar. 19,
2014 Tr. 64.) Mr. Soutiere stated: “at first they were trying to
just, you know, ask me like if I was him and I was lying to
them. . .. And [then Averette] .. . was like, I’m not [expletive]
playing. .. .” (Mar. 19, 2014 Tr. 65.)

Thereafter, Averette threatened Mr. Soutiere with a gun and

told Mr. Soutiere to “get on the ground.” (Mar. 19, 2014 Tr. 64>

 

information about how he learned the third woman’s name, Lugaro
now identifies the third woman as “Laura.” (Mem. Supp. § 2254
Pet. 9, 11.)

27
65.) Lugaro stayed in the kitchen with Mr. Soutiere, and Averette
told Lugaro to “watch [Mr. Soutiere].” (Mar. 19, 2014 Tr. 65.)
Lugaro then told “[Mr. Soutiere] to stay on the ground” and to
“[j]ust listen to what he says.” (Mar. 19, 2014 Tr. 65.) At some
point thereafter, Averette hit Mr. Powell and Mr. Skeems “in the
back of {their] head[s] with the pistol,” and took their wallets,
cash, and cell phones. (Mar. 19, 2014 Tr. 23, 46.)

Subsequently, Averette went back to the kitchen, and asked
Lugaro to get rope to tie up the victims, saying “We’re going to
shoot them.” (Mar. 19, 2014 Tr. 23.) Lugaro then “made a loop
around the back half of the house where [the] washing machine is
and just kind of went - ran back there and then came back, said he
couldn’t find anything.” (Mar. 19, 2014 Tr. 23.) When Averette
was in the kitchen discussing looking for rope with Lugaro, Mr.
Powell and Mr. Thomas “ran out of the back door into the backyard.”
(Mar. 19, 2014 Tr. 57.) Subsequently, Mr. Skeems “ripped the
bannister rail off . . . and then hit [Averette] with it.” (Mar.
19, 2014 Tr. 24.) Mr. Skeems hit Averette several times, and then
Lugaro “approached [Mr. Skeems], put his hands around [Mr. Skeems’s
throat], [and] told [Mr. Skeems] to calm down.” (Mar. 19, 2014
Tr. 24.) Mr. Skeems “had the remaining half of the railing and
then hit [Lugaro] in the head with it for him to release his hands
off of [Mr. Skeems’s] throat,” and “at that point[,] [Lugaro] let

go and then just ran out the front door.” (Mar. 19, 2014 Tr. 24.)

28
In addition to the four individuals who were at the house,
Shannon Brown also testified at Lugaro’s trial. (See Mar. 19,
2014 Tr. 69.) Brown testified that on November 16, 2012, she,
Lugaro, Destiny White, and Averette were “hanging out,” and that

herself, White, and Averette were drinking alcohol and smoking

marijuana. (Mar. 19, 2014 Tr. 70-71.) Brown indicated that she
was “not sure” if Lugaro had consumed alcohol and marijuana. (Mar.
19, 2014 Tr. 70-71.) Brown testified that they had gone to “one

of [Lugaro’s] friend’s house[s] to give a tattoo,” and that
“[Lugaro] was giving tattoos and [they} all hung out over there
for a little while.” (Mar. 19, 2014 Tr. 71.) Thereafter, they
“drove around” and “just found mischief to get into.” (Mar. 19,
2014 Tr. 71.)

At some point, “(they] were passing by Joel [Powell’s] and
D.J. [Soutiere]’s neighborhood,” and Lugaro and Averette ‘wanted
to go over there to kind of like scare them because . . . one of
the boys had pushed [White] down and broken her finger.” (Mar. 19,
2014 Tr. 71-72.) When they arrived at the Mr. Powell’s and Mr.
Soutiere’s house, Brown and White “went to the house first by
[themselves].” (Mar. 19, 2014 Tr. 72.) Thereafter, “[White] sent
a text message from her phone saying how many people were in the
house,” “[s]o they would know how many people were [there].”

(Mar. 19, 2014 Tr. 73.)

29
Approximately “two to five minutes” after White sent the text
message regarding the number of people in the house, Lugaro and
Averette entered the house. (Mar. 19, 2014 Tr. 73.) Brown
testified that Lugaro and Averette “started talking about the
incident the week before with the fight and they asked how it
happened. The boys started laughing. [Averette] and [Lugaro]
didn’t find it amusing and that’s when everything took place. They
started getting violent. They took the gun out.” (Mar. 19, 2014
Tr. 74.) At that point, Brown and White left the residence and
“went and sat in the car.” (Mar. 19, 2014 Tr. 74.)

Brown and White “were getting ready to leave them,” and then
Lugaro and Averette ran out of the house, “hopped in the car,” and
“(White] drove and got out of there.” (Mar. 19, 2014 Tr. 74.)
Brown testified that as they drove, Lugaro and Averette “were
wiping off cell phones and throwing them out of the window and the
wallets that they had taken and throwing them out the window.”
(Mar. 19, 2014 Tr. 74-75.) Brown, White, Lugaro, and Averette
“[t]hen went to Portsmouth and [Lugaro and Averette] bought drugs
with the money they stole.” (Mar. 19, 2014 Tr. 75.)

With respect to the gun used during the robbery, Brown
testified that the gun belonged to Lugaro, and “when [Lugaro]
joined [Brown’s] and [White’s] and [Averette’s] little group, he
brought the gun with him.” (Mar. 19, 2014 Tr. 76.) Brown also

testified that once they arrived back at Averette’s house, “[t]hey

30
scared [Brown and White] into turning [themselves] in... . They
ended up -- because the police officers only knew [Brown’s] and
[White’s] name[s], it was all going to get blamed on [Brown and
White], so [Brown and White] turned [themselves] in.” (Mar. 19,
2014 Tr. 76.) Brown stated: “[Lugaro] and [Averette] didn’t want
their names mentioned. They thought that if we said some random
people’s names that the attention would be off of them and they
would have nothing against us.” (Mar. 19, 2014 Tr. 77.) Brown
and White told the police “[t]hat it was random people at a bar,
at Rainbow Cactus, and fake names. And that it was them in a
separate car and they drove off and [Brown and White] had no idea
who the two random guys were.” (Mar. 19, 2014 Tr. 77.)

On cross-examination, Brown admitted that she “([was]
originally charged with felonies” and was facing “around 900 years”
in prison, and that as a result of a plea agreement, the charges
were “reduced to misdemeanors.” (Mar. 19, 2014 Tr. 78.) Brown
also admitted that her testimony at Lugaro’s trial was inconsistent
with her initial statements to the police, and that her statements
regarding the incident had changed after she accepted the plea
agreement. (Mar. 19, 2014 Tr. 79-80.)

B. Lugaro’s New Evidence of Innocence

1. Lugaro’s Affidavit
As support for his actual innocence claim, Lugaro submits his

own affidavit. In Lugaro’s affidavit, he states:

31
My name is Jesse Lugaro and I am the affiant who
offers this statement as a true and = accurate
recollection of the circumstances involved in my case,
which gives rise to the claims presented in my state and
federal habeas corpus petitions.

On the day at issue, 11-16-2012, myself, Chris
Averette, Shannon Brown, Destiny White, and a 3rd female
named Laura were hanging out. The discussion turned to
an incident that occurred earlier involving Brown and
White, and resulted in White being injured by Paul
Brenner [sic]. It was suggested that we go there so the
girls could apologize to the other housemates at that
residence and at no time did me or anyone discuss or
plan to commit a robbery.

After the (3) girls entered the residence and
apologized, it was okay to go in and party. I had no
idea that Averette was in an agitated state and when he
started asking where Paul Brenner [sic] was I became
scared. When Averette pulled out a gun and started
threatening everyone, including me, I feared he would
shoot us. Averette started hitting people and taking
things from their person and all I did was stand in the
kitchen in a shocked state.

I never threatened or took anything from anyone.
Averette told me to get some rope, but I never moved or
attempted to assist him. I didn’t want to get hurt, nor
did I want to see anyone else get hurt and all I did was
tell Mr. Soutiere to just do what he says. Averette was
acting crazy and he has been known to be violent and
commit violent acts.

At trial, I was shocked that my attorney didn’t
subpoena Ms. White, Ms. Esposito, or Laura, and I was
equally disturbed that Ms. Brown’s testimony had now
changed. She lied and stated that I gave Averette the
gun and that it was only her and Ms. White who were
present. Ms. Brown’s statement clearly identifies
another female and never .. . mentions that I gave the
gun to Averette. Ms. Brown also lied and testified that
it was me and my mother, April Esposito, who fabricated
her original version of events. I had no idea that Ms.
Brown would be permitted to invent these inculpatory
assertions at trial and I would have insisted that my
attorney subpoena witnesses to impeach her perjurious
averments.

I did not know Averette was intending to commit a
robbery. I don’t think he planned it either, but decided
to rob those people after he became irate. I never had

32
a gun, nor did I give Averette a gun. I didn’t assist
Mr. Averette in any manner while he was committing this
crime, all I did was stand in the kitchen. I should
have stopped him but I was just as scared as the victims
and he threatened to kill us if we turned him in.

(ECF No. 14-4, at 1-3 (ellipses in original.)
2. April Esposito’s Affidavit
Lugaro also submits an affidavit from April Esposito, his
mother. (ECF No. 14-3, at 1-2.) In Ms. Esposito’s affidavit, she

states:

My name is April Esposito and I’m the affiant in
this statement who provides this true and accurate
statement of certain circumstances directly relevant to
Jesse Lugaro’s habeas petition. Jesse is my son yet
this has no bearing on the veracity of my testimony. I
offer these averments under penalty of perjury. I was
in constant contact with Mr. Farashini and repeatedly
expressed Jesse’s desire to be tried by a jury, as did
Jesse in writing, but Mr. Farashini stated that he knew
the judge and everything was taken care of and would be
all right. I had direct knowledge and evidence
pertaining to certain issues and I advised him I wanted
to testify about Shannon Brown’s false statements
concerning my alleged participation in assisting her
with a fabricated story. I never advise[d] her or helped
her in any way with creating a false story, just the
opposite. I convinced her to turn herself in along with
Destiny White and to tell the truth and I even drove
them to the police station. I told Mr. Farashini this
and that I had a picture of Mr. Averette in possession
of another gun, other than the one in question, which I
gave Mr. Farashini and this evidence was never
presented. I also told of Mr. Averette’s threats of
violence towards Shannon, Destiny, Laura, and Jesse if
they identified him. I was present on the day of the
trial and ready to testify but Mr. Farashini refused to
call me. Shannon Brown and I had a discussion about my
son’s innocence and she stated that she was sorry but
but [sic] this was the only way for her to avoid prison
was to testify in the manner required to assist the
prosecutor in obtaining a conviction since Jesse refused

33
to accept a guilty plea. She lied on the stand about
several critical issues that she created to make Jesse
look more involved than he actually was. It’s a shame
that she received probation for her involvement of
conspiracy and the person responsible, Mr. Averette,
received far less time than Jesse, all due to Jesse’s
refusal to plead guilty for something he didn’t do, and
the perjurious testimony that my son’s attorney never
impeached with the other witness, like Shannon Brown.
Other witnesses like Destiny White and the girl, Laura,
were never called to testify as they were never asked by
[the] prosecution to testify as it would have conflicted
with Shannon Brown’s last testimony. Please give Jesse
the justice that the law and evidence warrants and
reverse his unlawful conviction.

3. Averette’s Affidavit

After filing the instant § 2254 Petition, Lugaro filed a
Motion for Leave to File Supplemental Pleading. (ECF No. 16.) In
his motion, Lugaro requests that the Court allow him to file “an
affidavit [from] Mr. Averette” as a “supplemental pleading.” (Id.
at 1-2.) Lugaro attached Averette’s affidavit to his motion. (ECF
No. 16-1.)

Lugaro’s Motion for Leave to File Supplemental Pleading (ECF
No. 16) will be granted in part and denied in part. To the extent
that Lugaro seeks leave of Court to file Averette’s affidavit, the
motion will be granted. To the extent that Lugaro seeks leave of
Court to file any additional supplemental pleading, the motion
will be denied.

Because the Court will grant Lugaro’s request to supplement

his pleadings, the Court considers Averette’s affidavit in its

34
analysis of Lugaro’s § 2254 Petition. In Averette’s affidavit,

which is dated May 29, 2019, he states:

My name is Christopher A. Averette #1476730. I’m guilty

of the crimes that occurred on 11-16-12. Jesse Lugaro

is not guilty of my crimes. He did not know I had a gun

and was gonna [sic] to assault and rob the people of

that residence. I’m now serving my 14 year sentence for

those crimes.
(ECF No. 16-1, at 1.)

Cc. Reliability of Lugaro’s Evidence

The Supreme Court has explained that to be credible, three
types of “new reliable evidence” may support a petitioner’s
allegations of innocence. Schlup, 513 U.S. at 324. These include
“exculpatory scientific evidence, trustworthy eyewitness accounts,
or critical physical evidence-that was not presented at trial.”
Id. Lugaro’s actual innocence claim is not accompanied by
“exculpatory scientific evidence” or “critical physical evidence”
not presented at trial. Id. Further, for the reasons set forth
below, the affidavits submitted by Lugaro do not constitute “new
reliable evidence.” Id.

As an initial matter, although Lugaro’s affidavit and
Averette’s affidavit are notarized, the affidavits are not sworn
to under penalty of perjury and the notaries did not administer an
oath. (ECF No. 14-3, at 3; ECF No. 16-1, at 1.) Instead, Lugaro

states: “I am the affiant who offers this statement as a true and

accurate recollection of the circumstances involved in my

35
case... .” (ECF No. 14-3, at 1.) Such a statement fails to
transform the contents of the affidavit into sworn testimony.

Price v. Rochford, 947 F.2d 829, 832 (7th Cir. 1991) (refusing to

 

consider documents verified in such a manner to avoid the penalty

of perjury); Hogge v. Stephens, No. 3:09CV582, 2011 WL 2161100,

 

at *2-3 & n.5 (E.D. Va. June 1, 2011) (quoting Walker v. Tyler
Cty. Comm’n, 11 F. App’x 270, 274 (4th Cir. 2001)) (treating
statements sworn to under penalty of perjury, but made upon
information and _ belief, as “mere pleading allegations”).
Averette’s affidavit does not include any statement regarding the
veracity of the information set forth in the affidavit. (ECF
No. 16-1, at 1.)

Furthermore, with respect to lLugaro’s affidavit, the
affidavit does not qualify as the sort of new reliable evidence
described by the Supreme Court. See Schlup, 513 U.S. at 324; Perry
v. Virginia, No. 3:13CV327-HEH, 2013 WL 4590619, at *4 (E.D. Va.
Aug. 28, 2013) (concluding that defendant’s post-conviction
declaration of innocence could not support a claim of actual

innocence); McGivery v. Johnson, No. 3:10CV455-HEH, 2011 WL

 

1838874, at *5 (E.D. Va. May 13, 2011). To accept such commonplace
self-serving statements and declarations of innocence would ignore
the Supreme Court’s admonition that the quality of evidence
necessary to support a claim of actual innocence “is obviously

unavailable in the vast majority of cases.” Schlup, 513 U.S.

36
at 324; see Calderon, 523 U.S. at 559 (emphasizing that new
reliable evidence of innocence is a “rarity”). Moreover, rather
than demonstrate Lugaro’s innocence, in the affidavit, Lugaro
admits that he was present during the robbery on November 16, 2012,
and that he “[told] Mr. Soutiere to just do what [Averette] says.”
(ECF No. 14-3, at 2.)

As to the affidavit of Ms. Esposito, Lugaro’s mother, although
the affidavit is notarized and sworn to under the penalty of
perjury, the contents of the affidavit do not constitute “new
reliable evidence” of Lugaro’s innocence. See Schlup, 513 U.S.
at 324. Specifically, in the affidavit, Ms. Esposito details her
disagreements with the decisions of Lugaro’s trial counsel, as
well as her disagreements with the prosecution’s case against her
son. (ECF No. 14-4, at 1.) Such statements have no bearing on
Lugaro’s actual innocence claim.

With respect to Averette’s affidavit, as noted above, the
affidavit does not constitute sworn testimony because it is not
sworn to under the penalty of perjury and it contains no statements
regarding the veracity of the affidavit. See Price, 947 F.2d
at 832; Hogge, 2011 WL 2161100, at *2-3 & n.5. Further, it is
unclear why Averette waited more than four years after Lugaro’s
trial to make any attempt to exonerate Lugaro. see McQuiggin,
569 U.S. at 399 (“Unexplained delay in presenting new evidence

bears on the determination whether the petitioner has made the

37
requisite showing [of innocence].”). Additionally, although the
affidavit is signed by Averette, it is unclear how Lugaro obtained
this affidavit. Lugaro states that he had requested that “[his]
retained attorney . . . contact Mr. Averette and determine if he
was willing to provide an affidavit,” and that “Mr. Averette did
prepare an affidavit, which was signed on 5-29-19.” (ECF No. 16,
at 2.) The Court notes that no attorney has entered an appearance
on Lugaro’s behalf in this action, and Lugaro fails to provide any
additional explanation as to how he obtained the affidavit from
Averette, a Virginia inmate incarcerated at a different prison
facility than Lugaro. Moreover, although Averette states that
“(he is] guilty of the crimes that occurred on 11-16-12,” and that
Lugaro “did not know [Averette] had a gun and was gonna [sic] to
assault and rob the people of that residence,” Averette fails to
provide any explanation about Lugaro’s actions on the night in
question.

Due to the circumstances surrounding the creation of the
affidavit, including Lugaro’s failure to provide any explanation
regarding how he obtained the affidavit and Averette’s omission of
key information in the affidavit, such as failing to explain why
he waited more than four years after Lugaro’s trial to author the
affidavit or to provide any explanation about Lugaro’s specific
actions on November 16, 2012, the affidavit is not trustworthy and

is not indicative of reliability. Specifically, these

38
circumstances do not demonstrate that Averette’s affidavit is
“trustworthy” such that the affidavit constitutes “new reliable
evidence.” Schulp, 513 U.S. at 324; see Calderon, 523 U.S. at 559
(emphasizing that new reliable evidence is a “rarity”); cf. United
States v. Lighty, 616 F.3d 321, 375 (4th Cir. 2010) (“Post-trial
recantations of testimony are ‘looked upon with the utmost
suspicion.’” (quoting United States v. Johnson, 487 F.2d 1278,
1279 (4th Cir. 1973))); Carter, 2010 WL 331758, at *4-6 (citations
omitted) (finding that the timing and circumstances surrounding
the creation of an accomplice’s affidavit asserting the
petitioner’s innocence’ were relevant in determining the
trustworthiness and reliability of the affidavit).

Thus, in light of the unreliable provenance of Averette’s
affidavit, and the deficiencies of both Lugaro’s affidavit and his
mother’s affidavit, which are detailed above, Lugaro has not met
his burden of producing new reliable evidence of his innocence.
See Calderon, 523 U.S. at 559 (emphasizing that new, reliable
evidence of innocence is a “rarity”). Thus, the Court need not
proceed to the second part of the inquiry for Lugaro’s gateway
actual innocence claim. See Hill, 2010 WL 5476755, at *5 (citing
Weeks, 119 F.3d at 1352-53; Feaster, 56 F. Supp. 2d at 610).
Moreover, based on the evidence presented at trial, which is
summarized above, overwhelming evidence exists of Lugaro’s guilt,

and given the totality of the evidence, see supra Parts IV, V.A,

39
Lugaro fails to demonstrate that “it is more likely than not that
no reasonable juror would have found petitioner guilty beyond a
reasonable doubt.” Sharpe, 593 F.3d at 377 (internal quotation
marks omitted) (quoting Schlup, 513 U.S. at 327). Accordingly,

Lugaro’s actual innocence claim will be dismissed.

VI. OUTSTANDING MOTIONS

A. Motion for Evidentiary Hearing

After filing his § 2254 Petition, Lugaro filed a Motion for
Evidentiary Hearing. (ECF No. 13.) In determining whether a case
warrants an evidentiary hearing, a federal court must consider
whether the evidentiary hearing would provide the petitioner the
opportunity to “prove the petition’s factual allegations, which,
if true, would entitle the applicant to federal habeas relief.”

Schriro v. Landrigan, 550 U.S. 465, 475 (2007); see Mayes v.

 

Gibson, 210 F.3d 1284, 1287 (10th Cir. 2000). A federal court
must also consider the standards set forth in 28 U.S.C. § 2254
when considering whether an evidentiary hearing is appropriate.
Schriro, 550 U.S. at 474. “It follows that if the record refutes
the applicant’s factual allegations or otherwise precludes habeas
relief, a district court is not required to hold an evidentiary
hearing.” Id.

Here, based on a thorough evaluation of Lugaro’s claims and

the record before the Court, the Court concludes that Lugaro’s

40
claims lack merit. Therefore, the Court concludes that habeas
relief under § 2254 is not warranted. Lugaro’s Motion for
Evidentiary Hearing (ECF No. 13) will be denied.

B. Motion to Stay Proceedings

Lugaro also filed a Motion to Stay Proceedings. (ECF No. 15.)
In his motion, Lugaro requests that the Court “stay the issuance
of any judgments in [his] case so that [he] can be afforded an
opportunity to amend or supplement [his] action under
F.R.C.P. 15(a) and (d).” (Id. at 1.) In support of his request,
Lugaro states that “{he] has retained private counsel[5] who is in
the process of acquiring exculpatory evidence from the actual
perpetrator of these crimes, Chris Averette, who has agreed to
submit an affidavit and testify at an evidentiary hearing.” (Id.
at 2.)

After Lugaro filed this motion requesting that the Court “stay
the issuance of any judgments” to allow Lugaro to obtain
“exculpatory evidence from the actual perpetrator of these crimes,
Chris Averette,” Lugaro requested leave of Court to supplement his
pleadings and he submitted Averette’s affidavit. (Id. at 1-2;
see ECF No. 16; ECF No. 16-1.) As discussed above, the Court
grants Lugaro’s request to supplement his pleadings to the extent

that he seeks leave of Court to file Averette’s affidavit.

 

5 As discussed above, Lugaro is proceeding pro se, and no
attorney has entered an appearance on his behalf in this action.

41
Accordingly, Lugaro’s Motion to Stay Proceedings to allow him “to
amend or supplement [his] action” (ECF No. 15) is denied as moot

because Lugaro has subsequently filed his supplemental pleading.

VII. CONCLUSION

For the foregoing reasons, Respondent’s Motion to Dismiss
(ECF No. 9) will be granted. Lugaro’s § 2254 Petition (ECF No. 1)
will be denied and his claims will be dismissed. Lugaro’s Motion
for Leave to File Supplemental Pleading (ECF No. 16) will be
granted in part and denied in part. Lugaro’s Motion for
Evidentiary Hearing (ECF No. 13) will be denied. Lugaro’s Motion
to Stay Proceedings (ECF No. 15) will be denied as moot. The
action will be dismissed. A certificate of appealabilty will be
denied. |

The Clerk is directed to send a copy of Memorandum Opinion to
Lugaro and counsel of record.

It is so ordered.

/s/ (es P

>} Robert E. Payne
Date: Aepnter pw Senior United States District Judge
Richmond, Virginia

42
